Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 1 of 31 PageID 1051




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

 DEMETRIUS FLOWERS,

                   Petitioner,

 v.                                                                Case No: 5:18-cv-315-TPB-PRL

 SECRETARY, DEPARTMENT OF
 CORRECTIONS and FLORIDA
 ATTORNEY GENERAL,

             Respondents.
 ___________________________________/

                           ORDER DENYING THE PETITION AND
                           DISMISSING CASE WITH PREJUDICE


 I.        Status
           Petitioner, Demetrius Flowers, an inmate of the Florida penal system,

 initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of

 Habeas Corpus by a Person in State Custody (Doc. 1). Respondents filed a Response

 (Doc. 13).1 The Court provided Petitioner with an opportunity to reply (Doc. 17), but

 he did not do so. This case is ripe for review.

 II.       Procedural History
           A jury found Petitioner guilty of principal to robbery with a firearm (count

 four) and principal to kidnapping (count five) (Resp. Ex. D). The trial court

 sentenced Petitioner to concurrent forty-year terms of incarceration as to each count

 followed by a twenty-year term of probation (Resp. Ex. I). Petitioner, with help from



 1   Attached to the Response are several exhibits. The Court cites the exhibits as “Resp. Ex.”
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 2 of 31 PageID 1052




 appellate counsel, sought a direct appeal (Resp. Ex. K), in which he argued four

 claims of trial court error. The Fifth District Court of Appeal per curiam affirmed

 Petitioner’s judgment and convictions without a written opinion (Resp. Ex. N).

        Petitioner then filed with the trial court a pro se Florida Rule of Criminal

 Procedure 3.850 motion for postconviction relief (Resp. Ex. Y), raising four claims

 for relief. The trial court summarily denied the Rule 3.850 motion (Resp. Ex. BB).

 Petitioner appealed and the Fifth DCA per curiam affirmed the summary denial

 without a written opinion (Resp. Ex. FF). Petitioner later filed the Petition (Doc. 1)

 raising eight grounds for relief.

 III.   Governing Legal Principles

        A. Standard of Review Under AEDPA

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

 a state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016). “‘The

 purpose of AEDPA is to ensure that federal habeas relief functions as a guard

 against extreme malfunctions in the state criminal justice systems, and not as a

 means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

        The first task of the federal habeas court is to identify the last state court

 decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall

 v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court

 need not issue an opinion explaining its rationale for the state court’s decision to

 qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100



                                        Page 2 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 3 of 31 PageID 1053




 (2011). When the state court’s adjudication on the merits is unaccompanied by an

 explanation, “the federal court should ‘look through’ the unexplained decision to the

 last related state-court decision that does provide a relevant rationale” and

 “presume that the unexplained decision adopted the same reasoning.” Wilson v.

 Sellers, 138 S. Ct. 1188, 1192 (2018).

       When a state court has adjudicated a petitioner’s claims on the merits, a

 federal court cannot grant habeas relief unless the state court’s adjudication of the

 claim was “contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States,”

 or “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s

 factual findings are “presumed to be correct” unless rebutted “by clear and

 convincing evidence.” Id. § 2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating
              that even a strong case for relief does not mean the state
              court’s contrary conclusion was unreasonable.” Id. [at 102]
              (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The
              Supreme Court has repeatedly instructed lower federal
              courts that an unreasonable application of law requires
              more than mere error or even clear error. See, e.g., Mitchell
              v. Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75
              (“The gloss of clear error fails to give proper deference to
              state courts by conflating error (even clear error) with


                                          Page 3 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 4 of 31 PageID 1054




              unreasonableness.”); Williams v. Taylor, 529 U.S. 362, 410
              (2000) (“[A]n unreasonable application of federal law is
              different from an incorrect application of federal law.”).

 Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

 citations modified).

       B. Exhaustion and Procedural Default

       There are prerequisites to federal habeas review. Before bringing a § 2254

 habeas action in federal court, a petitioner must exhaust all state court remedies

 available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

 exhaust state remedies, the petitioner must “fairly present[]” every issue raised in

 his federal petition to the state’s highest court, either on direct appeal or on

 collateral review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted).

 Thus, to properly exhaust a claim, “state prisoners must give the state courts one

 full opportunity to resolve any constitutional issues by invoking one complete round

 of the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.

 838, 845 (1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting

 “that Boerckel applies to the state collateral review process as well as the direct

 appeal process.”).

       A state prisoner’s failure to properly exhaust available state remedies leads

 to a procedural default which raises a potential bar to federal habeas review. The

 United States Supreme Court has explained the doctrine of procedural default as

 follows:

              Federal habeas courts reviewing the constitutionality of a
              state prisoner’s conviction and sentence are guided by rules


                                        Page 4 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 5 of 31 PageID 1055




                  designed to ensure that state-court judgments are accorded
                  the finality and respect necessary to preserve the integrity
                  of legal proceedings within our system of federalism. These
                  rules include the doctrine of procedural default, under
                  which a federal court will not review the merits of claims,
                  including constitutional claims, that a state court declined
                  to hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] 111 S. Ct. 2546;
                  Sykes,[3] 97 S. Ct. 2497. A state court’s invocation of a
                  procedural rule to deny a prisoner’s claims precludes
                  federal review of the claims if, among other requisites, the
                  state procedural rule is a nonfederal ground adequate to
                  support the judgment and the rule is firmly established
                  and consistently followed. See, e.g., Walker v. Martin, 131
                  S. Ct. 1120, 1127-1128, (2011); Beard v. Kindler, 130 S. Ct.
                  612, 617-618 (2009). The doctrine barring procedurally
                  defaulted claims from being heard is not without
                  exceptions. A prisoner may obtain federal review of a
                  defaulted claim by showing cause for the default and
                  prejudice from a violation of federal law. See Coleman, 111
                  S. Ct. 2546.

 Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

 under certain circumstances. Even though a claim has been procedurally defaulted,

 a federal court may still consider the claim if a state habeas petitioner can show

 either (1) cause for and actual prejudice from the default; or (2) a fundamental

 miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010).

           C. Ineffective Assistance of Counsel

           “The Sixth Amendment guarantees criminal defendants effective assistance

 of counsel. That right is denied when a defense counsel’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.”



 2   Coleman v. Thompson, 501 U.S. 722 (1991).

 3   Wainwright v. Sykes, 433 U.S. 72 (1977).

                                                Page 5 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 6 of 31 PageID 1056




 Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (citing Wiggins v. Smith, 539 U.S. 510,

 521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

 ineffective assistance, a person must show that: (1) counsel’s performance was

 outside the wide range of reasonable, professional assistance; and (2) counsel’s

 deficient performance prejudiced the challenger in that there is a reasonable

 probability that the outcome of the proceeding would have been different absent

 counsel’s deficient performance. Strickland, 466 U.S. at 687.

       Further, “[t]he question is not whether a federal court believes the state

 court’s determination under the Strickland standard was incorrect but whether that

 determination was unreasonable - a substantially higher threshold.” Knowles v.

 Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

 reasonable argument that counsel satisfied Strickland’s deferential standard,” then

 a federal court may not disturb a state-court decision denying the claim. Richter,

 562 U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy

 task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a

 ‘strong presumption’ that counsel’s representation was ‘within the wide range of

 reasonable professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d

 1248, 1262 (11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this

 presumption is combined with § 2254(d), the result is double deference to the state

 court ruling on counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also

 Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013); Rutherford v.

 Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).



                                       Page 6 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 7 of 31 PageID 1057




 IV.   Analysis

       A. Ground One

       Petitioner argues that the trial court erred in instructing the jury that it

 could find Petitioner guilty of robbery while carrying a firearm if it found that

 Petitioner’s co-defendant and accomplice merely possessed a firearm during the

 robbery, and that Petitioner was a principal to that crime (Doc. 1 at 4). According to

 Petitioner, the principal theory was not charged in the information (id.), and this

 erroneous instruction violated his rights under the Sixth and Fourteenth

 Amendments of the United States Constitution (id. at 4). Petitioner raised a similar

 claim on direct appeal (Resp. Ex. K). The state filed an answer brief addressing the

 claim on the merits (Resp. Ex. L at 7-10), and the Fifth DCA per curiam affirmed

 Petitioner’s judgment and conviction without a written opinion (Resp. Ex. N).

       Respondents contend that Petitioner failed to fairly present the federal

 nature of this claim in state court, and thus it is unexhausted and procedurally

 barred (Resp. at 13). This Court agrees. When briefing this issue on direct appeal,

 Petitioner did not state or suggest that it was a federal claim about due process or

 any other federal constitutional guarantee (Resp. Ex. K at 14-15). Instead,

 Petitioner argued, in terms of state law only, that the trial court’s instruction on the

 principal theory was analogous to the instruction the Second District Court of

 Appeal found erroneous in Deleon v. State, 66 So. 3d 391 (Fla. 2d DCA 2011) (id. at

 14). According to Petitioner, the subject “instruction allowed the jury to convict

 [Petitioner] as [a] principal to one crime if it found his accomplice guilty of another,



                                        Page 7 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 8 of 31 PageID 1058




 uncharged act” (id. at 15 (citing Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013);

 Phillips v. State, 100 So. 3d 249 (Fla. 4th DCA 2012); Sabree v. State, 978 So. 2d 840

 (Fla. 4th DCA 2008)). Petitioner failed to articulate and fairly present a federal

 constitutional claim in state court. Thus, Ground One is unexhausted and

 procedurally defaulted, and Petitioner has failed to show cause for or prejudice from

 this procedural bar. He has also failed to show a fundamental miscarriage of justice.

       In any event, assuming the federal nature of this claim was exhausted, it is

 still without merit. “Unlike state appellate courts, federal courts on habeas review

 are constrained to determine only whether the challenged instruction, viewed in the

 context of both the entire charge and the trial record, ‘so infected the entire trial

 that the resulting conviction violate[d] due process.’” Jamerson v. Sec’y for Dep’t of

 Corr., 410 F.3d 682, 688 (11th Cir. 2005). “If there is no basis in the record for the

 instruction given, such error may raise a ‘substantial and ineradicable doubt as to

 whether the jury was properly guided in its deliberations,’ and reversal may be

 required.” Pesaplastic, C.A. v. Cincinnati Milacron Co., 750 F.2d 1516, 1525 (11th

 Cir. 1985) (quoting McElroy v. Firestone Tire & Rubber Co., 894 F.2d 1504, 1509

 (11th Cir. 1990)).

       Under the principal theory, a defendant is treated as if he committed the acts

 done by the other person. See Fla. Std. Jury Instr. 3.5(a). “[P]osession of a firearm

 by a codefendant is sufficient to convict a defendant of armed robbery, pursuant to

 the principal theory.” Freeny v. State, 621 So. 2d 505, 506 (Fla. 5th DCA 1993).

 Here, Petitioner and co-defendant Charles Bess were charged in the same



                                        Page 8 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 9 of 31 PageID 1059




 Information (Resp. Ex. A). Count one of the Information alleged that Bess “actually

 carried and possessed a ‘firearm’” while committing the robbery (id. at 5). Before

 trial, Bess pled guilty to count one. Count four of the Information charged Petitioner

 with principal to robbery with a firearm, alleging that Petitioner carried a firearm,

 which was “in the possession of Charles Bess” (id. at 6). The trial court instructed

 the jury that if it found that Petitioner carried a firearm while committing the

 robbery, it should find him guilty of robbery with a firearm (Resp. Ex. C at 480).

 Alternatively, the trial court instructed that if the jury found that the firearm was

 in codefendant Bess’ possession and Petitioner acted as a principal to the

 commission of the robbery, the jury should find Petitioner guilty of robbery with a

 firearm (id. at 480-81). The trial court did not instruct the jury on an uncharged

 crime.

          Further, the state presented sufficient evidence to support a guilty verdict for

 the armed robbery charge. The victim testified that he knew Petitioner and Bess

 who were initially at the victim’s home to play video games (Resp. Ex. C at 135-37).

 Bess hit the victim with a firearm and Petitioner then hit the victim with a hard,

 metal object, which the victim believed was the same firearm (id. at 137). Petitioner

 covered the victim with a blanket and ordered him to go into the bedroom. Bess

 then tied up the victim, and Bess and Petitioner stole the victim’s personal

 belongings (id. at 142-45). Petitioner’s fingerprints were later found on the victim’s

 recovered television set. Ground One is denied.




                                         Page 9 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 10 of 31 PageID 1060




       B. Ground Two

       Petitioner appears to argue that the trial court erred in denying Petitioner’s

 motion for judgment of acquittal as to the kidnapping charge because the evidence

 failed to satisfy the first prong of the test in Faison v. State, 426 So. 2d 963 (Fla.

 1983) (Doc. 1 at 8). Petitioner contends that “the victim’s hands were left unbound,

 he could and soon did remove the fetters from his ankles after the crime ended”; and

 thus the evidence showed that “the movement and the confinement which occurred

 during the robbery was slight, inconsequential, and incidental to the crime” (id. at

 7-8). According to Petitioner, this error violated his rights under Sixth and

 Fourteenth Amendments (id.).

       Petitioner raised a similar claim on direct appeal (Resp. Ex. K at 16-18). The

 state addressed the claim on the merits (Resp. Ex. L at 10-13), and the Fifth DCA

 per curiam affirmed Petitioner’s judgment and convictions without a written

 opinion (Resp. Ex. N). Respondents again argue, and this Court agrees, that

 because Petitioner did not present the federal nature of this claim to the state

 appellate court, it is unexhausted and procedurally barred (id.). Petitioner has

 failed to show cause for or prejudice from this procedural bar. He has also failed to

 show a fundamental miscarriage of justice.

       In any event, assuming the federal nature of this claim was exhausted, it is

 without merit. When reviewing an insufficiency of the evidence claim in a habeas

 petition, a federal court must determine “whether, after viewing the evidence in the

 light most favorable to the prosecution, any rational trier of fact could have found



                                        Page 10 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 11 of 31 PageID 1061




 the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

 443 U.S. 307, 319 (1979). The court must assume that the jury resolved any

 evidentiary conflicts in favor of the prosecution, and the court must defer to that

 resolution. Id. To prove kidnapping, the state had to establish that Petitioner

 “forcibly, secretly, or by threat” confined, abducted, or imprisoned the victim against

 his will “and without lawful authority, with intent to . . . commit or facilitate the

 commission of any felony.” § 787.01(1)(a), Fla. Stat. “[T]o be kidnapping, the

 resulting movement or confinement: (a) must not be slight, inconsequential and

 merely incidental to the other crime.” Faison, 426 So. 2d at 965; see also Berry v.

 State, 668 So. 2d 967, 969 (Fla. 1996) (“We construe this prong to mean that there

 can be no kidnapping where the only confinement involved is the sort that, though

 not necessary to the underlying felony, is likely to naturally accompany it.”).

       At trial, the victim testified that Bess hit him with a firearm and Petitioner

 then instructed the victim to crawl into the other room before putting a blanket over

 the victim’s head. Petitioner then instructed Bess to tie up the victim, so Bess

 bound the victim’s feet with electrical tape. After Petitioner and Bess left, the victim

 waited several minutes, then hopped to a nearby window to confirm if the

 assailants were gone. Once confirmed, the victim untied his feet and ran to a

 neighbor’s home. This evidence established that the victim was confined by force,

 threat, and against his will. The confinement made it easier for Petitioner to

 commit the robbery and the confinement did not end until the robbery was

 complete. This evidence supports a finding of guilt. Ground Two is denied.



                                       Page 11 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 12 of 31 PageID 1062




        C. Ground Three

        Petitioner contends that his Sixth and Fourteenth Amendment rights were

 violated when the trial court instructed the jury that it could find Petitioner guilty

 of robbery with a firearm if it found that Bess possessed a firearm, even if Petitioner

 lacked knowledge of or intent that Bess possess a firearm (Doc. 1 at 10-12).

 According to Petitioner, this instruction disregarded the plain language of sections

 777.011 and 812.13(2)(A), Florida Statutes, and was used in contravention of

 Florida Rule of Criminal Procedure 3.985 (id.). Petitioner also asserts that “this

 error foreclosed any opportunity for the jury to find [Petitioner] guilty of simple

 robbery even where he lacked the requisite intent to be a principal to the carrying of

 a firearm” (id.).

        Petitioner raised this claim on direct appeal (Resp. Ex. K at 19-23). The state

 filed an answer brief (Resp. Ex. L at 13-17), arguing it was not required to prove

 under Florida law that Petitioner knew that Bess carried a firearm and that the

 trial court’s instructions were proper. The Fifth DCA affirmed Petitioner’s judgment

 and convictions without a written opinion (Resp. Ex. N).

        Respondents contend that this claim is not cognizable on federal habeas review

 because it is an issue of state law (Resp. at 21). First, if Petitioner urges that the state

 court erred under Florida law when it instructed on the standard and special

 instructions for robbery with a firearm under the principal theory, this assertion is

 not cognizable on federal habeas review. The Eleventh Circuit has explained:

               Federal habeas relief is unavailable “for errors of state
               law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991) (quoting


                                        Page 12 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 13 of 31 PageID 1063




              Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). A jury
              instruction that “was allegedly incorrect under state law is
              not a basis for habeas relief,” id. at 71-72, because federal
              habeas review “is limited to deciding whether a conviction
              violated the Constitution, laws, or treaties of the United
              States.” Id. at 68. Unlike state appellate courts, federal
              courts on habeas review are constrained to determine only
              whether the challenged instruction, viewed in the context
              of both the entire charge and the trial record, “‘so infected
              the entire trial that the resulting conviction violate[d] due
              process.’” Id. at 72 (quoting Cupp v. Naughten, 414 U.S.
              141, 147 (1973)).

 Jamerson,410 F.3d at 688 (quoting Estelle, 502 U.S. at 72). The Court notes that in

 his initial brief on direct appeal, Petitioner urged the state appellate court to extend

 the reasoning in Rosemond v. United States, 134 S. Ct. 1240 (2014), to his case

 (Resp. Ex. K at 22). However, Rosemond is distinguishable from Petitioner’s state

 case, and merely citing a federal case does not take this claim outside the state law

 issue on which it rests.

       In Rosemond, the Supreme Court “consider[ed] what the Government must

 show when it accuses a defendant of aiding or abetting” a violation of 18 U.S.C. §

 924(c), which “prohibits ‘us[ing] or carr[ying]’ a firearm ‘during and in relation to

 any crime of violence or drug trafficking crime.’” Rosemond, 134 S. Ct. at 1243

 (quoting 18 U.S.C. § 924(c)). The Court held that the jury instruction on aiding and

 abetting that the district court gave was inadequate “because it did not explain that

 [the defendant] needed advance knowledge of a firearm’s presence” to be found

 guilty and therefore made it possible that the jury had convicted without the

 defendant having the requisite advance knowledge. Id. at 1251-52. However, the

 Supreme Court’s ruling in Rosemond on the adequacy of a § 924(c) jury instruction


                                       Page 13 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 14 of 31 PageID 1064




 is inapplicable to petitioner’s state conviction for principal to a robbery with a

 firearm. Notably, as the state explained in its answer brief on direct appeal,

 “‘nothing in Rosemond suggests that it’s holding rests on any constitutional

 requirement or has any application to state criminal laws on accomplice liability.’”

 Resp. Ex. L at 17 (quoting State v. Ward, No. WD 77681, 2015 WL 6918618, at *5

 (Mo. Ct. App. Nov. 10, 2015)). See also Hicks v. State, 759 S.E. 2d 509, 514 n.3 (Ga.

 2014), cert. denied, 135 S. Ct. 1436 (2015) (explaining that Rosemond “arose under

 federal law and thus does not control here”). As such, this claim is not cognizable on

 federal habeas review, and the Court must defer to the state court’s adjudication of

 state law issues. Ground Three is denied.

       D. Ground Four

       Petitioner contends that the trial court violated his rights under the Sixth

 and Fourteenth Amendments when it considered Petitioner’s lack of remorse in

 sentencing him (Doc. 1 at 12-13). Petitioner raised this claim on direct appeal (Resp.

 Ex. K at 24-25). The state filed an answer brief addressing the claim on the merits

 and arguing that the trial court considered appropriate factors when imposing a

 lawful sentence (Resp. Ex. L at 18-22) The Fifth DCA per curiam affirmed

 Petitioner’s judgment and convictions without a written opinion (Resp. Ex. N).

       Again, Petitioner does not allege a federal constitutional violation, and thus

 this claim is not cognizable in a federal habeas proceeding. See Hart v. Sec’y, Dep’t

 of Corr., 8:16-cv-770-T-36AAS, 2019 WL 367647, at *2 (M.D. Fla. Jan. 30, 2019)

 (finding claim that trial court improperly considered the petitioner’s “lack of



                                       Page 14 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 15 of 31 PageID 1065




 remorse” during state court sentencing not cognizable in § 2254 habeas proceeding).

 Further, liberally construing this claim as one involving federal due process, it is

 barred from the Court’s review because Petitioner failed to exhaust the federal

 nature of the claim with the state appellate court. Instead, on direct appeal,

 Petitioner argued in terms of state law only, that the trial court’s alleged

 consideration of Petitioner’s lack of remorse was analogous to that found to be

 erroneous in Dumas v. State, 134 So. 3d 1048 (Fla. 1st DCA 2013) (Resp. Ex. K at

 24-25). Petitioner failed to articulate and fairly present a federal constitutional

 claim in state court. Thus, Ground Four is unexhausted and procedurally defaulted,

 and Petitioner has failed to show cause for or prejudice from this procedural bar. He

 has also failed to show a fundamental miscarriage of justice. Ground Four is denied.

       E. Ground Five

       Petitioner asserts that his trial counsel was ineffective for failing to challenge

 the lack of evidence showing that Petitioner or Bess used a firearm during the

 commission of the offense (Doc. 1 at 15-16). According to Petitioner, if trial counsel

 made such an argument, there is a reasonable probability that the state would have

 “been compelled to either drop the charge or settle for a conviction for a lesser

 included offense” (id. at 16).

       Petitioner raised this claim in his Rule 3.850 motion (Resp. Ex. Y at 2-4). The

 trial court summarily denied the claim:

              In the Defendant’s first ground, he alleges his trial counsel
              was ineffective for failing to argue that a firearm was never
              used by the co-defendant in this case. Specifically, the
              Defendant alleges the victim testified at trial he was


                                       Page 15 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 16 of 31 PageID 1066




             uncertain what the co-defendant hit him with, so his trial
             counsel should have argued that no proof existed that a
             firearm was used. The Defendant also alleges the co-
             defendant testified that he did not have a firearm and was
             not guilty, but entered a plea to robbery with a firearm to
             avoid a life sentence. The Defendant further alleges that
             had trial counsel argued no proof existed of the use of a
             firearm, the result of the trial would have been different.

                   At trial, the victim testified as follows:

                   Q Now, I want to now move ahead to the night
                   of the beating and robbery.

                   What was going on shortly before that?

                   A It was just normally how it would usually
                   be. Demetrius came over, and we started just
                   playing 2K like we had talked about earlier.
                   We had talked about what teams we were
                   going to play that day, me and him, you know,
                   beat.

                   So I was ready for him to come over. And he
                   came over probably 8:50, just right at the end
                   of the TV show I was watching. So he came
                   over. We played for about – started up the
                   game, about 15 minutes into it, that’s when
                   Mr. Bess came over. He knocked on the door.

                   Q Did you open the door?

                   A Yeah. I looked in the – you know, I always
                   keep my door locked. But I looked in the
                   peephole, and it was Bess; and I was, you
                   know, expecting him to come over. He had
                   been over every other time. So I opened up the
                   – you know, I unlocked the door; opened it up.

                   And when he walked in, I, you know,
                   proceeded to close the door and, you know,
                   lock the door just like usual.

                   Q Did something happen at that moment?


                                     Page 16 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 17 of 31 PageID 1067




                   A Yeah. Right whenever I turned around,
                   Bess was coming at me with just something,
                   you know, real quick, you know; his fist was
                   holding something, coming at me. And I’m
                   about eight inches taller than him. So I was
                   up well above him. And I saw something
                   coming at my face. So I just, you know, ducked
                   in my head just to take the blow to the top of
                   my head because I didn’t want to get hit in the
                   face. And he hit me with something really
                   hard, and it hurt. So I, you know, ducked. And
                   I kind of, you know, it didn’t knock me down
                   me down initially.

                   So I looked back up, and I was like he hit me
                   with something; and I saw he had a gun in his
                   hand. It wasn’t pointing it at me, he was just
                   holding it – after he hit me, he was holding it
                   to the side, telling me to get on the ground. So
                   I saw he had a gun in his hand holding it, you
                   know, like he, you know, was ready to shoot
                   me.

                   So then I immediately fell to the ground and
                   just put my hands over my face just to not get
                   hit in the face.

                   Q And go ahead and describe to the jury the
                   gun that you saw in Mr. Bess’ hand.

                   A It – let me see. It looked like just a regular
                   pistol, just a black pistol, barrel, I mean,
                   probably like five or six inches. And then at
                   the end there was a like a – what I thought
                   was a silencer because it was even longer than
                   just a regular pistol you would see, it was kind
                   of – like actually three inches on top of the
                   gun. So I, you know, was really worried
                   because it had a silencer on the gun; and I had
                   never seen that, you know, never seen a gun
                   let alone a silencer.




                                     Page 17 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 18 of 31 PageID 1068




                     So I, you know, immediately just covered my
                     face. And that’s all I did see of the gun. But he
                     was holding – it like he was – you know, would
                     shoot me. So I just covered my face because I
                     – I didn’t want to get beat more, so I was going
                     to cover my face.

              The victim specifically clarified on cross-examination that
              he saw the gun for a few seconds, and that what he saw
              was definitely a gun.

              In addition, the Defendant’s trial counsel argued during his
              closing argument that (1) the victim’s testimony that he
              saw a gun did not comport with the other evidence
              presented at trial, specifically the testimony of the co-
              defendant, (2) the victim’s testimony is not enough proof
              that a gun was actually used, and (3) the victim was
              actually struck with a cell phone rather than a gun. The
              record is thus clear that the Defendant’s trial counsel did,
              in fact, argue that a gun was never used by the co-
              defendant in the instant case. The Defendant’s claim is
              therefore refuted by the record. Moreover, the victim’s
              testimony at trial was direct evidence that a gun was used
              during the commission of the crimes. Trial counsel
              therefore was not ineffective for failing to prevail in the
              argument alleged by the Defendant. See Teffeteller v.
              Dugger, 734 So. 2d 1009, 1020 (Fla. 1999). The Defendant’s
              first ground is without merit.

 Resp. Ex. BB at 2-4 (record citations omitted). Petitioner appealed, and the Fifth

 DCA per curiam affirmed the trial court’s denial without a written opinion (Resp.

 Ex. FF).

       The Court addresses the claim in accordance with the deferential standard

 for federal court review of state court adjudications. In doing so, the Court notes

 that the trial court adequately summarized the evidence adduced at trial and trial

 counsel’s attempts to discredit the victim’s testimony. Upon thorough review of the

 record and the applicable law, the Court finds that the state court’s decision to deny


                                       Page 18 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 19 of 31 PageID 1069




 Petitioner’s claim is neither contrary to nor an unreasonable application of

 Strickland, and it is not based on an unreasonable determination of the facts given

 the evidence presented to the state court. Ground Five is denied.

       F. Ground Six

       Petitioner contends that his trial counsel was ineffective for failing to “object

 to the lack of evidence” (Doc. 1 at 16-17). According to Petitioner, the evidence could

 not support his conviction for kidnapping (id. at 17). Instead, he asserts that the

 evidence presented only supported the lesser included offense of false imprisonment

 and thus counsel should have challenged Petitioner’s kidnapping conviction.

       Petitioner raised this claim in his Rule 3.850 motion (Resp. Ex. Y at 4-6). The

 trial court denied the claim, finding the following:

                     The Defendant alleges the evidence presented at
              trial did not support a guilty verdict for kidnapping,
              specifically because “(l) victim was only moved from the
              front door to the couch where Flowers (defendant) was
              located; the movement of the victim remained slight; (2)
              was inconsequential and inherent in the nature of robbery;
              and, (3) victim was able to report the crime to law
              enforcement as soon as the crime ended.” Thus, the
              Defendant alleges but for trial counsel’s failure to object to
              the lack of evidence, the Defendant would not have been
              found guilty of kidnapping.

                     The record shows that at the conclusion of the
              State’s case-in-chief, the Defendant’s trial counsel made a
              motion for judgment of acquittal on the following grounds:

                     MR. BISHOP: Judge, at this time the Defense
                     would make a motion for a judgment of
                     acquittal. And I’ll start with – well, let me just
                     say the Defense is alleging the State has
                     failed to make a prima facie case as to – and



                                       Page 19 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 20 of 31 PageID 1070




                   that’s looking at the, evidence in a light most
                   favorable to the State.

                   As to the robbery, my argument is there’s –
                   the State has not presented competent
                   substantial evidence to support a conviction
                   for armed robbery with a firearm. The only
                   evidence of any firearm being used is the
                   testimony of Joshua Campbell.

                   THE COURT: Yeah, the victim.

                   MR. BISHOP: The victim. He said that he saw
                   a gun. But his testimony was, you know, he
                   saw this in a period of less than ten seconds.
                   There’s no other evidence. As a matter of fact,
                   the co-defendant, Mr. Bess testified there was
                   no gun. In fact he hit – hit –

                   THE COURT: I concur about it, I think it’s a
                   jury question.

                   MR. BISHOP: – the victim on the head.

                   THE COURT: He said there was. The other
                   said there wasn’t. It’s up to the jury to
                   determine whether or not there was.

                   MR. BISHOP: Well, I understand it’s a
                   question of fact.

                   THE COURT: And he did –

                   MR. BISHOP: I’m just arguing –

                   THE COURT: – he –

                   MR. BISHOP: – I’m just arguing that –

                   THE COURT: – yeah, he was – Bess pled
                   guilty to a charge involving a firearm.

                   MR. BISHOP: Right. Not withstanding [sic]
                   the fact that he claims there was no firearm.


                                    Page 20 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 21 of 31 PageID 1071




                   THE COURT: I understand. I understand.
                   Best interest plea.

                   MR. BISHOP: So I would ask you to knock the
                   armed robbery with a firearm down to a
                   robbery.

                   THE COURT: Your motion is noted and
                   denied.

                   MR. BISHOP: Okay. As to the kidnapping
                   count, Mr. McCourt has provided some case
                   law. I don’t know – did you give it to the
                   Judge?

                   MR. MCCOURT: No, sir.

                   MR. BISHOP: He gave me the case of
                   Germaine Berry vs. State. I just wanted to
                   make reference to that because it has the
                   standard from the – from the Supreme Court
                   of Florida in 1996. This deals with the
                   standard for kidnapping. And basically in the
                   top, in the headnote, the Supreme Court,
                   Justice Grimes held that one, confinement of
                   the victim was not slight and inconsequential
                   and merely incidental in the case they were
                   deciding.

                   THB COURT: Yeah.

                   MR. BISHOP: My argument would be in this
                   case the evidence that Mr. Campbell’s feet
                   were alleged to have been tied up with
                   electrical tape after, you know – and I
                   understand that the State will probably argue
                   the robbery was still ongoing at the time but
                   they had already hid –

                   THE COURT: That’s true but they did cover
                   him up with a blanket.




                                   Page 21 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 22 of 31 PageID 1072




                   MR. BISHOP: Well, they put it up – the
                   allegation is a blanket was put over his head.

                   THE COURT: Right. And they moved him
                   into a room.

                   MR. BISHOP: Well, I think the victim
                   testified he crawled –

                   THE COURT: Right.

                   MR. BISHOP: – into the room.

                   THE COURT: But they were – I think it was
                   at their, you know, orders.

                   MR. BISHOP: So I’m focusing on the
                   confinement of his feet being tied together
                   and not his hands. Obviously he got out of the
                   tape very –

                   THE COURT: Yeah. I understand. And I
                   think it’s sufficient at this time to, you know,
                   proceed.

                   MR. BISHOP: There were a couple of other
                   elements in the case that – if you’re
                   interested? But that’s my argument –

                   THE COURT: Okay.

                   MR. BISHOP: – for the kidnapping. I don’t
                   think the State has made a prima facie case –

                   THE COURT: Well –

                   MR. BISHOP: – with competent substantial
                   evidence to support a kidnapping charge. So I
                   would ask Your Honor to –

                   THE COURT: I understand, I, you know, I’m
                   not the trier of fact but I’m going to deny the
                   motion.



                                     Page 22 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 23 of 31 PageID 1073




             Trial counsel also renewed his motion for judgment of
             acquittal and filed a timely motion for new trial. Both
             motions pertained to the argument that the evidence
             produced at trial supporting charged kidnapping was
             insufficient. It is unclear what more the Defendant’s trial
             counsel could have done to present the argument the
             Defendant now alleges he failed to raise.

             Furthermore, the Defendant’s argument that the evidence
             presented at trial did not support a guilty verdict for
             kidnapping is itself without merit. The Florida Supreme
             Court in Faison v. State adopted the following test for
             kidnapping under Fla. Stat. 787.0l(l)(a)(2):

                   [I]f a taking or confinement is alleged to have
                   been done to facilitate the commission of
                   another crime, to be kidnapping the resulting
                   movement or confinement:

                   (a) Must not be slight, inconsequential and
                   merely incidental to the other crime;

                   (b) Must not be of the kind inherent in the
                   nature of the other crime; and

                   (c) Must have some significance independent
                   of the other crime in that it makes the other
                   crime substantially easier of commission or
                   substantially lessens the risk of detection.

             Faison v. Slate, 426 So. 2d 963, 965 (Fla. 1983) (quoting
             State v. Buggs, 219 Kan. 203, 547 P.2d 720, 731 (1976)). At
             trial, the victim provided a detailed account of [the] day of
             the robbery and kidnapping. In particular, the victim
             testified as follows:

                   . . . So Flowers is standing up, he’s saying to
                   Bess, just go ahead and tie him up. And he
                   tells me then to put my hands behind my
                   back. So I put my hands behind my back. And
                   that’s when Bess starts tying up my feet. And
                   they didn’t tie my hands for some reason, they
                   might have been in a rush; but Bess tied up



                                     Page 23 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 24 of 31 PageID 1074




                   my feet, you know, pretty tight; it was, you
                   know, hurt my ankles.

                   Q What did he tie them up with?

                   A It was I guess electrical tape. I didn’t have
                   any in my house, but it must have been
                   something that they brought, but it was
                   electrical tape. When I took it off, that’s what
                   it seemed like it was, electrical tape. And they
                   had tied it on pretty tight, so my ankles were
                   hurting. They didn’t tie up my hands, they
                   told me just keep my hands behind my back.

                   And when they did that, you know, they were
                   about to leave –

                   ...

                   Q So after you’re tied – they begin to leave
                   after you’re taped up?

                   A Yes. Bess and Flowers both begin to leave
                   once I’m tied up.

                   Q Now, let me ask you about – you said that
                   the tape was pretty tight on your legs.

                   A Uh-huh.

                   Q Was it such that you would be able to get
                   up and walk or step out of it?

                   A No. No way. It was actually like hurting my
                   ankles.

                   Q Well, did it restrict your movement at all?

                   A Yeah. Once they did leave and, you know,
                   they – Mr. Bess and Flowers were, you know
                   – I could hear the, you know, the car being
                   loaded and the car door being opened, the
                   front door being opened. So that’s when the



                                     Page 24 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 25 of 31 PageID 1075




                   stuff was being loaded, I mean, you know, into
                   my car.

                   And after about a minute of that, then I hear
                   them shut the door. And I don’t hear any more
                   noise. I hear the car door shut. And I’m just,
                   you know, waiting to kind of hear, you know,
                   what, you know, what’s happening and are
                   they leaving.

                   And I hear my car, they try to start my car;
                   and it has like a ten second key alarm in it
                   where if you don’t – you have to unlock the car
                   door. If you don’t start the car within ten
                   seconds, you’re going to get a loud siren noise
                   when you try to start the car.

                   So I heard the loud siren noise. And I was, you
                   know, pretty scared at that point because
                   they’re going to be pissed off, the loud siren
                   just went off. And they’re going to come back
                   in really mad at me. And they tried it again
                   like five seconds later, and it makes the noise
                   again.

                   So I’m, you know, just waiting for them to run
                   through the door and then I say there’s an
                   alarm on the car, you going to have to put it –
                   I’m just waiting for them to open the door so I
                   can yell it real quick.

                   And maybe about ten seconds later I hear
                   them – I hear beep, beep. So I’m like, you
                   know, thank God they figured out that needs
                   to be – there needs to be the, you know, put it
                   in the car alarm with a key.

                   So they do that. And then I hear the car start
                   up. I don’t hear it drive off. I just, you know,
                   they must have gone real slow. I thought
                   they’d be, you know, going real fast. I didn’t
                   hear it drive off.




                                     Page 25 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 26 of 31 PageID 1076




                   So I’m waiting just for a, you know, couple
                   minutes there. Once I haven’t heard anything
                   for a couple minutes, I kind of like hop over
                   like on my knees and, you know, hands over
                   to the window. And I see they’re gone. That’s
                   when I take the tape off and just, you know,
                   throw it down. And as I’m walking out, I can
                   see myself in the mirror, I stop real quick for
                   a minute, you know – not a minute, like a
                   couple seconds, just to look. Everything is – I
                   look okay, you know, covered in blood but I’m
                   going to survive.

             The instant case is very similar in facts to that of Berry v.
             State, 668 So. 2d 967 (Fla. 1996). In Berry, the Florida
             Supreme Court held that the act of tying up a victim during
             the course of a robbery and leaving the victim tied up after
             the robbery was completed was not a slight,
             inconsequential, or incidental confinement under Faison.
             Id. at 969. The Court also held that tying up the victims in
             Berry was not a necessary act to complete the robbery, and
             the only logical reason for it was to aid in making a clean
             getaway. Id. at 969-70. The Court concluded that the
             confinement in Berry met the Faison test. Id. at 970.

             In the instant case, it is clear the confinement of the victim
             was not slight, inconsequential, or incidental to the
             robbery, nor was the confinement necessary to complete
             the robbery. As in Berry, the victim was left bound after the
             Defendant and the co-defendant left the victim’s house, and
             the robbery had been committed independent of the victim
             being tied up. It is also clear that the purpose of tying up
             the victim was to aid in the getaway. That the victim was
             able to free himself relatively quickly does not diminish
             this fact. See Ferguson v. State, 533 So. 2d 763, 764 (Fla.
             1988) (“[T]he determination of whether the confinement
             makes the other crime substantially easier of commission
             or substantially lessens the risk of detection does not
             depend upon the accomplishment of its purpose.”). Thus,
             the argument as to the State’s alleged failure to meet
             prongs of Faison was meritless. Trial counsel therefore was
             not ineffective in this regard. See Teffeteller, 134 So. 2d at
             1020. The Defendant’s second ground is without merit.



                                      Page 26 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 27 of 31 PageID 1077




 Resp. Ex. BB at 4-8 (record citations omitted). Petitioner appealed, and the Fifth

 DCA per curiam affirmed the trial court’s denial without a written opinion (Resp.

 Ex. FF).

       The Court addresses the claim in accordance with the deferential standard

 for federal court review of state court adjudications. In doing so, the Court notes

 that the trial court adequately summarized the evidence adduced at trial. The

 Court also made a reasonable conclusion that any challenge to the kidnapping

 charge under the Faison test would have been meritless. Upon thorough review of

 the record and the applicable law, the Court finds that the state court’s decision to

 deny Petitioner’s claim is neither contrary to nor an unreasonable application of

 Strickland, and it is not based on an unreasonable determination of the facts given

 the evidence presented to the state court. Ground Six is denied.

       G. Ground Seven

       Petitioner argues that the cumulative effect of trial counsel’s errors, as

 alleged in “the foregoing claims of ineffective assistance of counsel,” deprived him of

 his rights under the Fifth, Sixth and Fourteenth Amendments (Doc. 1 at 17-18).

 Petitioner raised this claim in his Rule 3.850 motion (Resp. Ex. Y at 7-8). The trial

 court summarily denied that claim, finding the following:

              The Court finds that each of the Defendant’s claims is
              insufficient or unsupported by the evidence and therefore
              the Defendant has suffered no cumulative effect that
              rendered his representation by trial counsel ineffective. See
              Hurst v. State, l8 So. 3d 975, 1015 (Fla. 2009). The
              Defendant’s third ground for relief is without merit.




                                      Page 27 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 28 of 31 PageID 1078




 Resp. Ex. BB at 9-10. Petitioner appealed, and the Fifth DCA per curiam affirmed

 the trial court’s denial without a written opinion (Resp. Ex. FF). The Fifth DCA’s

 adjudication is entitled to deference.

       “The cumulative error doctrine provides that an aggregation of non-reversible

 errors (i.e., plain errors failing to necessitate reversal and harmless errors) can yield

 a denial of the constitutional right to a fair trial, which calls for reversal.” United

 States v. Baker, 432 F.3d 1189, 1223 (11th Cir. 2005) (internal quotation marks

 omitted). The Eleventh Circuit addresses “claims of cumulative error by first

 considering the validity of each claim individually, and then examining any errors

 that [it] find[s] in the aggregate and in light of the trial as a whole to determine

 whether the appellant was afforded a fundamentally fair trial.” Morris v. Sec’y, Dep’t

 of Corr., 677 F.3d 1117, 1132 (11th Cir. 2012). Because the Court has determined that

 none of Petitioner’s individual claims of error or prejudice have merit, Petitioner’s

 cumulative error claim cannot stand. See United States v. Taylor, 417 F.3d 1176, 1182

 (11th Cir. 2005) (“[There being] no error in any of the district court’s rulings, the

 argument that cumulative trial error requires that this Court reverse [the

 defendant’s] convictions is without merit.”). The Court thus finds that the state

 court’s adjudication of this claim was not contrary to clearly established federal law,

 did not involve an unreasonable application of clearly established federal law, and

 was not based on an unreasonable determination of the facts given the evidence

 presented in the state court proceedings. Ground Seven is denied.




                                          Page 28 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 29 of 31 PageID 1079




       H. Ground Eight

       Petitioner contends that the trial court lacked jurisdiction to adjudicate him

 guilty and sentence him for the principal to kidnapping charge (Doc. 1 at 18).

 Petitioner raised this claim in his Rule 3.850 motion (Resp. Ex. Y at 8-10). The trial

 court summarily denied the claim, finding in pertinent part:

              In the Defendant’s fourth ground, he alleges this Court
              lacked jurisdiction to adjudicate and sentence the
              Defendant for kidnapping. The Defendant alleges he was
              “never formally arrested, booked, or arraigned on the
              charge,” and thus this Court lacked jurisdiction as to that
              charge. The Defendant also alleges he never waived
              arraignment in the instant case.

              The Defendant’s claim is refuted by the record. On August
              26, 2014, the State filed an Information in the instant case,
              charging the Defendant with principal to robbery with a
              firearm (Count IV) and principal to kidnapping (Count V).
              Because of the filing of this Information, pursuant to Art.
              I, § 15(a) Fla. Const., this Court had jurisdiction. Cf. Sadler
              v. State, 949 So. 2d 303, 305 (Fla. 5th DCA 2007) (“A court’s
              jurisdiction to try an accused defendant is not invoked and
              does not exist unless the State files an information or
              indictment.[”]). Moreover, on September 4, 2014, the
              Defendant’s trial counsel filed, inter alia, a waiver of
              arraignment. The record thus clearly and wholly refutes
              the Defendant’s fourth ground.

 Resp. Ex. BB at 10 (record citations omitted). Petitioner appealed, and the Fifth

 DCA per curiam affirmed the trial court’s denial without a written opinion (Resp.

 Ex. FF).

       Initially, “[a] state court’s jurisdiction to enter a judgment and sentence a

 defendant is a matter of state law that is not cognizable on federal collateral

 review.” Estrada v. Sec’y, Dep’t of Corr., No. 8:12-cv-758-T-30EAJ, 2012 WL



                                       Page 29 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 30 of 31 PageID 1080




 1231990, at *1 (M.D. Fla. Apr. 12, 2012). Still, even if this claim were cognizable,

 the Fifth DCA’s adjudication is entitled to deference. In applying such deference,

 the Court finds that the state court’s adjudication of this claim was not contrary to

 clearly established federal law, did not involve an unreasonable application of

 clearly established federal law, and was not based on an unreasonable

 determination of the facts given the evidence presented in the state court

 proceedings. Ground Eight is denied.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.     The Petition (Doc. 1) is DENIED and this case is DISMISSED with

 prejudice.

       2.     The Clerk of Court shall enter judgment accordingly, terminate any

 pending motions, and close this case.




                                      Page 30 of 31
Case 5:18-cv-00315-TPB-PRL Document 22 Filed 09/13/21 Page 31 of 31 PageID 1081




         3.      If Petitioner appeals this Order, the Court denies a certificate of

 appealability. Because the Court has determined that a certificate of appealability

 is not warranted, the Clerk shall terminate from the pending motions report any

 motion to proceed on appeal as a pauper that may be filed in this case. Such

 termination shall serve as a denial of the motion.4

         DONE AND ORDERED at Tampa, Florida, this 13th day of September,

 2021.




 Jax-7

 C:      Demetrius Flowers, #U53741
         Counsel of record




         4The Court should issue a certificate of appealability only if Petitioner makes “a substantial
 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial
 showing, Petitioner “must demonstrate that reasonable jurists would find the district court’s
 assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
 ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36
 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record
 as a whole, the Court will deny a certificate of appealability.

                                               Page 31 of 31
